



COURT OF APPEAL FOR ONTARIO

CITATION:
Holdstock v. Holdstock, 2015 ONCA 42

DATE: 20150126

DOCKET: C59695

Feldman, Simmons and Pardu JJ.A.

BETWEEN

John Walter Holdstock

Respondent (Appellant)

and

Karen Jean Holdstock

Applicant (Respondent)

Raymond G. Colautti and Anita E. Landry, for the
    appellant

Robert J.M. Ballance, for the respondent

Heard: January 13, 2015

On appeal from the order of Justice Bruce A. Glass of the
    Superior Court of Justice, dated November 10, 2014.

ENDORSEMENT

[1]

The parties are involved in matrimonial litigation following a long-standing
    marriage of 35 years.  The current appeal relates to a commercial property on
    which the husband runs his landscaping business.  His financial statement shows
    the business as having a nil value.  His financial statements for the past
    two years have also shown the property as owned by the wife.  It was purchased
    in 2003 and she is the registered owner.

[2]

After she entered into an agreement of purchase and sale to sell the
    property for approximately $80,000 in excess of the valuation-day value, the
    husband claimed to have found a trust agreement which provides that the wife
    holds the property in trust for the husband and agrees not to sell it.  The
    stated purpose of the trust is to protect the property in the event of the
    husbands bankruptcy and provides for the husband to pay $1,500 a month to the
    wife.  In a subsequent lease document (which referred to the wifes ownership
    of the property), the wife leased the property to the husband for $1,500 per
    month, which amount was paid regularly until recently.  The lease also provides
    that it replaces any prior agreements.

[3]

The wife served the husband with a notice to vacate, following which she
    moved for a writ of possession and declaration of ownership.  It was then that
    the husband claimed he had found the declaration of trust a few weeks earlier. 
    Before the motion judge, the wife tendered an unsworn expert report that questioned
    the authenticity of her signature on the trust agreement.

[4]

The motion judge made the following endorsement:

Wifes motion for writ of possession granted. Throughout this
    litigation i.e. about 2 years Husband has accepted that Wife is the owner.
    There is a sale in place with a closing date of Dec. 19/2014. Within the past 2
    weeks, husband claims ownership through a trust agreement. Alleged signature of
    wife on trust agreement is refuted by handwriting analyst. Satisfied that wife
    is the owner who is entitled to writ of possession forthwith.

[5]

The formal order does not include a declaration that the wife is the
    owner of the property. Rather, it simply provides that a writ of possession
    shall issue in favour of the wife.

[6]

On appeal, the husband renews his request for the trial of the issue of
    the authenticity of the wifes signature on the declaration of trust, claiming
    that its effect is to make the husband the beneficial owner of the property. 
    He seeks to file fresh evidence of a handwriting expert that the wifes signature
    is authentic.

[7]

In our view, although the motion judge erred by relying on the unsworn
    report of a handwriting expert, he came to the correct conclusion that a writ
    of possession should issue.

[8]

The trial of the issue of the authenticity of the wifes signature on
    the trust declaration would not address the further issue of the legal effect
    of the document, which is the real question.  If the trust declaration was
    executed solely to avoid creditors, its validity may be an issue. Further, the wifes
    notice of application states that the property was paid for in part with funds
    from their matrimonial home and put into her name for income-splitting
    purposes. She collected rent from the husband over a number of years. If he is
    the beneficial owner, that rent may belong to him. If her funds contributed to the
    purchase price of the property, she has a claim to a beneficial interest.

[9]

In our view, given the wifes status as the registered owner, the husbands
    position in his financial statements that the wife is the owner of the property,
    and her reliance on that position in selling the property, together with the unclear
    effect of the declaration of trust, in all the circumstances, the mere
    existence of the trust document, even if signed, does not justify jeopardizing
    the favourable sale of the property at this stage of the proceedings. (The
    closing date has been extended on consent to February 12, 2015.)

[10]

The
    court was advised that at the motion, the husband did not pursue an amendment
    to claim ownership of the property at that time. The parties are not precluded
    from asserting their respective claims to the proceeds of sale as advised.

[11]

The
    appeal is dismissed with costs to the wife fixed at $12,000, inclusive of
    disbursements and HST.

K.
    Feldman J.A.

J.
    Simmons J.A.

G.
    Pardu J.A.


